Exhibit 10.1

 

WAIVER AND AMENDMENT TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS WAIVER AND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as
of December 19, 2012 (this “Waiver and Amendment”), is made by and among JTH
HOLDING, INC., a Delaware corporation (the “Borrower”), SUNTRUST BANK, in its
capacity as administrative agent (the “Administrative Agent”) for the Lenders
(as defined in the Credit Agreement defined below) and as issuing bank (the
“Issuing Bank”) and swingline lender (the “Swingline Lender”), the Lenders party
hereto, JTH TAX, INC., a Delaware corporation (“JTH”), LTS PROPERTIES, LLC, a
Virginia limited liability company (“Properties”), LTS SOFTWARE INC., a Virginia
corporation (“Software”), WEFILE INC., a Virginia corporation (“Wefile”), JTH
FINANCIAL, LLC, a Virginia limited liability company (“JTH Financial”), and JTH
PROPERTIES 1632, LLC, a Virginia limited liability company (“1632,” and together
with JTH, Properties, Software, Wefile and JTH Financial, collectively, the
“Subsidiary Loan Parties,” and together with the Borrower, collectively, the
“Loan Parties,” and individually, a “Loan Party”).

 

RECITALS:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Revolving Credit and Term Loan Agreement, dated as of April 30, 2012 (as
amended, supplemented, amended and restated or otherwise modified through the
date hereof, the “Credit Agreement”).  Capitalized terms defined in the Credit
Agreement and undefined herein shall have the same defined meanings when such
terms are used in this Waiver and Amendment;

 

WHEREAS, 1632 has acquired that certain parcel of real estate commonly known as
1632 Corporate Landing Parkway, Virginia Beach, Virginia, and the improvements
thereon (the “Subject Parcel”), and Section 5.12 of the Credit Agreement
requires 1632 to grant a first priority security interest in all of its assets
and properties pursuant to a deed of trust and providing such other
documentation as required thereby;

 

WHEREAS, the Borrower, 1632 and the other Loan Parties have requested that the
Administrative Agent and the Lenders waive the requirements of Section 5.12 with
respect to the Subject Parcel;

 

WHEREAS the Borrower has requested that the Administrative Agent and the Lenders
amend certain other provisions of the Credit Agreement; and

 

WHEREAS, pursuant to Section 10.2(b) of the Credit Agreement, the Administrative
Agent and the Required Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to grant a limited waiver of such requirements with
respect to the Subject Parcel and to amend certain other provisions of the
Credit Agreement as herein provided.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Incorporation of Recitals.  The foregoing recitals to this Waiver
and Amendment are incorporated in and made a part of this Waiver and Amendment
to the same extent and the same effect as if fully set forth herein.

 

2.             Waiver.  Subject to the terms and conditions of this Waiver and
Amendment, the Lenders and the Administrative Agent hereby waive the
requirements of Section 5.12 of the Credit Agreement with respect to the Subject
Parcel, so long as there shall not exist any Event of Default.

 

3.             No Implied Waivers.  Each of the Borrower and each other Loan
Party acknowledges and agrees that the limited, express waiver contained herein
shall not constitute a waiver, express or implied, of any other Default, Event
of Default, covenant, term or provision of the Credit Agreement or any of the
other Loan Documents, nor shall it create any obligation, express or implied, on
the part of the Administrative Agent or any other Lender to waive, or to consent
to any amendment of, any existing or future Default, Event of Default or
violation of any covenant, term or provision of the Credit Agreement or any of
the other Loan Documents.  The Administrative Agent and the Lenders shall be
entitled to require strict compliance by the Borrower and the other Loan Parties
with the Credit Agreement and each of the other Loan Documents, notwithstanding
the limited, express waiver contained herein, and nothing herein shall be deemed
to establish a course of action or a course of dealing with respect to requests
by the Borrower or any other Loan Party for waivers or amendments of any
Default, Event of Default, covenant, term or provision of the Credit Agreement
or any of the other Loan Documents.

 

4.             Amendments to the Credit Agreement.  The Loan Parties, the
Administrative Agent and the Lenders agree that the Credit Agreement is amended
as follows:

 

(a)           The second sentence of Section 5.12 of the Credit Agreement is
deleted and amended to read in its entirety as follows:

 

In addition, from time to time, the Borrower will, at its cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of the Borrower and
its Domestic Subsidiaries (including real and other properties acquired
subsequent to the Closing Date; provided, however, such requirements shall not
apply to any real property acquired after April 30, 2012, having a fair market
value less than $1,000,000, unless the aggregate purchase price of all real
property so acquired after April 30, 2012, by the Borrower and its Subsidiaries
exceeds $2,500,000)).

 

(b)           The final sentence of Section 5.12 of the Credit Agreement is
amended so that the reference to “$500,000” is now a reference to $100,000.

 

2

--------------------------------------------------------------------------------


 

(c)           Except as specifically modified by this Waiver and Amendment, the
terms and provisions of the Credit Agreement are ratified and confirmed by the
parties hereto and remain in full force and effect.

 

(d)           Each of the Borrower, the other Loan Parties, the Administrative
Agent and each Lender agrees that, as of and after the Waiver and Amendment
Effective Date (as hereinafter defined), each reference in the Loan Documents to
the Credit Agreement shall be deemed to be a reference to the Credit Agreement
as amended hereby.

 

5.             Conditions to Effectiveness of this Waiver and Amendment.  This
Waiver and Amendment and the waiver and amendments contained herein shall become
effective on the date (the “Waiver and Amendment Effective Date”) when each of
the conditions set forth below shall have been fulfilled to the satisfaction of
the Administrative Agent:

 

(a)           The Administrative Agent shall have received counterparts of this
Waiver and Amendment, duly executed and delivered on behalf of the Borrower and
the other Loan Parties.

 

(b)           No event shall have occurred and be continuing that constitutes an
Event of Default, or that would constitute an Event of Default but for the
requirement that notice be given or that a period of time elapse, or both.

 

(c)           All representations and warranties of the Borrower contained in
the Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects at the Waiver and Amendment Effective Date as if made on
and as of such Waiver and Amendment Effective Date, except that (a) any
representation or warranty relating to any financial statements shall be deemed
to be applicable to the financial statements most recently delivered to the
Administrative Agent in accordance with the provisions of the Loan Documents and
(b) each other representation or warranty expressly stated to be made as of the
Closing Date shall not be deemed to have been repeated as of any date other than
the Closing Date.

 

(d)           The Borrower shall have delivered to the Administrative Agent
(1) certified copies of evidence of all corporate and company actions taken by
the Borrower and the other Loan Parties to authorize the execution and delivery
of this Waiver and Amendment, (2) certified copies of any amendments to the
articles or certificate of incorporation, bylaws, partnership certificate or
operating agreement of the Borrower and each other Loan Party since the date of
the Credit Agreement, (3) a certificate of incumbency for the officers or other
authorized agents or partners of the Borrower and each other Loan Party
executing this Waiver and Amendment, (4) all documents, certificates,
resolutions and other items required by Section 5.11 and Section 5.12 of the
Credit Agreement with respect to 1632 (other than the deed of trust and related
documents otherwise required pursuant to Section 5.12, but for the provisions of
this Waiver and Amendment) and (5) such additional supporting documents as the
Administrative Agent or counsel for the Administrative Agent reasonably may
request.

 

(e)           All documents delivered pursuant to this Waiver and Amendment must
be of form and substance satisfactory to the Administrative Agent and its
counsel, and all legal matters

 

3

--------------------------------------------------------------------------------


 

incident to this Waiver and Amendment must be satisfactory to the Administrative
Agent’s counsel.

 

6.             Amendment Only; No Novation; Modification of Loan Documents. 
Each of the Borrower and each other Loan Party acknowledges and agrees that this
Waiver and Amendment only amends the terms of the Credit Agreement and the other
Loan Documents and does not constitute a novation, and each of the Borrower and
each other Loan Party ratifies and confirms the terms and provisions of, and its
obligations under, the Credit Agreement and the other Loan Documents in all
respects.  Each of the Borrower and each other Loan Party acknowledges and
agrees that each reference in the Loan Documents to any particular Loan Document
shall be deemed to be a reference to such Loan Document as amended by this
Waiver and Amendment.  To the extent of a conflict between the terms of any Loan
Document and the terms of this Waiver and Amendment, the terms of this Waiver
and Amendment shall control.

 

7.             Successors and Assigns.  This Waiver and Amendment shall be
binding upon and inure to the benefit of the Borrower, the other Loan Parties,
the Lenders and the Administrative Agent and their respective successors and
assigns.

 

8.             No Further Amendments.  Nothing in this Waiver and Amendment or
any prior amendment to the Loan Documents shall require the Administrative Agent
or any Lender to grant any further amendments to the terms of the Loan
Documents.  Each of the Borrower and each other Loan Party acknowledges and
agrees that there are no defenses, counterclaims or setoffs against any of their
respective obligations under the Loan Documents.

 

9.             Representations and Warranties.  Each of the Borrower and each
other Loan Party represents and warrants that this Waiver and Amendment has been
duly authorized, executed and delivered by it in accordance with resolutions
adopted by its board of directors or comparable managing body.  All other
representations and warranties made by the Borrower and each other Loan Party in
the Loan Documents are incorporated by reference in this Waiver and Amendment
and are deemed to have been repeated as of the date of this Waiver with the same
force and effect as if set forth in this Waiver and Amendment, except that
(a) any representation or warranty relating to any financial statements shall be
deemed to be applicable to the financial statements most recently delivered to
the Administrative Agent in accordance with the provisions of the Loan Documents
and (b) each other representation or warranty expressly stated to be made as of
the Closing Date shall not be deemed to have been repeated as of any date other
than the Closing Date.  Each of the Borrower and each other Loan Party
represents and warrants to the Administrative Agent, the Lenders and the Issuing
Bank that, after giving effect to the terms of this Waiver and Amendment, no
Default has occurred and been continuing.

 

10.          Confirmation of Lien.  Each of the Borrower and each other Loan
Party hereby acknowledges and agrees that the Collateral is and shall remain in
all respects subject to the lien, charge and encumbrance of the Credit Agreement
and the other Loan Documents and nothing herein contained, and nothing done
pursuant hereto, shall adversely affect or be construed to adversely affect the
lien, charge or encumbrance of, or conveyance effected by the Loans or the
priority thereof over other liens, charges, encumbrances or conveyances.

 

4

--------------------------------------------------------------------------------


 

11.          Ratification.  The terms of the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are ratified and affirmed by
the Borrower and each other Loan Party.

 

12.          Fees and Expenses.  The Borrower agrees to pay all out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
fees, charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the preparation and administration of this Waiver
and Amendment.

 

13.          Severability.  Any provision of this Waiver and Amendment held to
be illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

14.          Governing Law.  This Waiver and Amendment shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the Commonwealth of Virginia.  THIS
WAIVER AND AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE LAWS OF THE COMMONWEALTH OF VIRGINIA.

 

15.          Counterparts.  This Waiver and Amendment may be executed by one or
more of the parties to this Waiver and Amendment on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  It shall
not be necessary that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on more than one
counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed by their respective duly authorized representatives all as of
the day and year first above written.

 

 

BORROWER:

 

 

 

JTH HOLDING, INC., a Delaware corporation

 

 

 

By:

/s/ Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

JTH TAX, INC., a Delaware corporation

 

 

 

By:

/s/ Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

LTS PROPERTIES, LLC, a Virginia limited liability company

 

 

 

By:

JTH TAX, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Mark F. Baumgartner

 

 

 

Mark F. Baumgartner

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

LTS SOFTWARE INC., a Virginia corporation

 

 

 

By:

/s/ Mark F. Baumgartner

 

Name:

Mark F. Baumgartner

 

Title:

Chief Financial Officer

 

 

 

 

WEFILE INC., a Virginia corporation

 

 

 

By:

/s/ Kathleen Curry

 

Name:

Kathleen Curry

 

Title:

President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

JTH FINANCIAL, LLC, a Virginia limited liability company

 

 

 

 

 

By:

JTH HOLDING, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Mark F. Baumgartner

 

 

 

Mark F. Baumgartner

 

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

JTH PROPERTIES 1632, LLC, a Virginia limited liability company

 

 

 

 

 

By:

JTH FINANCIAL, LLC, a Virginia limited liability company, Manager

 

 

 

 

 

By:

JTH HOLDING, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Mark F. Baumgartner

 

 

 

Mark F. Baumgartner

 

 

 

Vice President and Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank and as Swingline Lender

 

 

 

By:

/s/ David A. Bennett

 

Name:

David A. Bennett

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

SUNTRUST BANK, as Lender

 

By:

/s/ David A. Bennett

 

Name:

David A. Bennett

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

CITIZENS BANK OF PENNSYLVANIA, as Lender

 

 

 

By:

/s/ Tracy Van Riper

 

Name:

Tracy Van Riper

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/ Peter W. Strauss

 

Name:

Peter W. Strauss

 

Title:

SVP

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING AND TRUST COMPANY, as Lender

 

 

 

By:

/s/ S. Hearst Vann

 

Name:

S. Hearst Vann

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Duncan S. Owen, III

 

Name:

Duncan S. Owen, III

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 [SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender

 

 

 

By:

/s/ Joseph Chirico

 

Name:

Joseph Chirico

 

Title:

Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------